Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 and 29 remain for examination. Applicant's arguments filed on 09/28/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 07/07/2021. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Publication No. 20160234847 A1 in view of Caldwell US 20080004009 A1 in further view of ZHANG US 20130236016 A1.
As to claim 1, Zhang discloses a method, comprising: configuring, by a network node, a user equipment to use an aggregation of radio technologies (Zhang Pa. [0023]) [the UE 200 may be associated with operation of a primary cell and/or a secondary cell as part of Carrier Aggregation (CA)], wherein at least one radio bearer is established between the user equipment and the network node (Zhang Pa. [0017])  [a UE 102 may receive downlink traffic packets from one or more eNBs 104 as part of a split data radio bearer (DRB). The UE 102 may also receive an uplink eNB indicator for an uplink eNB 104 to which the UE is to transmit uplink traffic packets as part of the split DRB and may transmit uplink traffic packets to the uplink eNB 104 as part of the split DRB] 
It is noted that Zhang does not explicitly disclose routed over an access point of an alternate wireless network; determining whether trustworthy security is provided by the access point of the alternate wireless network.
However, Caldwell discloses routed over an access point of an alternate wireless network (Caldwell Pa. [0015]) [invoking a connection between a mobile device and an available alternate wireless network in order for the mobile device to access a UMA network is disclosed. In some cases, the mobile device scans for and creates a list of alternate wireless networks (e.g., open public networks, secured networks to which the mobile device has access) available for connection]; determining whether trustworthy security is provided by the access point of the alternate wireless network (Caldwell Pa. [0030]) [Secure networks (e.g., those networks requiring a password to access)].

Furthermore, it is noted that the combination of Zhang and Caldwell instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network.
However, (ZHANG “016”) discloses instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network (ZHANG “016” Pa. [0133]) [Second indication unit 202 is specifically configured to set the value of integrity protection algorithm 2 to a specific value to disable the integrity protection for the data radio bearer (DRB); or set the value of encryption algorithm 1 to a specific value to disable encryption protection for the data radio bearer (DRB), note: “turn off ciphering” is the same as “disable encryption”]
Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhang and Caldwell  
As to claim 2, Zhang“847”  discloses wherein the network node comprises an evolved Node B (Zhang “847” Pa. [0014]) [The RAN 100 includes Evolved Node-B's (eNBs)]

As to claim 3, Zhang“847” discloses wherein the access point comprises an access point of a Wireless-LocalArea-Network (WLAN) defined by IEEE802.11 series, a 5G radio access point defined by 3GPP, and/or a Bluetooth radio point (Zhang“847”) [3GPP network in accordance]

As to claim 4, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses wherein the determining whether trustworthy security is provided by the access point (Caldwell Pa. [0030]) [Secure networks (e.g., those networks requiring a password to access)] comprises determining whether adequate ciphering is provided between the access point and the user equipment (ZHANG “016” Pa. [0036]) [the user data on the d-DRB with the negotiated integrity protection algorithms and ciphering algorithms] See Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhang and Caldwell  to protecting data carried on an Un interface between a eNB and a relay node as disclosed by ZHANG “016”, to gain the advantage of  more secure wireless connection.

As to claim 5, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses wherein the determining whether trustworthy security is provided by the access point (Caldwell Pa. [0030]) [Secure networks (e.g., those networks requiring a password to access)] comprises determining whether adequate ciphering is provided between the access point and a WLAN termination (ZHANG “016” Pa. [0036]) [the user data on the d-DRB with the negotiated integrity protection algorithms and ciphering algorithms] See Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhang and Caldwell  to protecting data carried on an Un interface between a eNB and a relay node as disclosed by ZHANG “016”, to gain the advantage of  more secure wireless connection.

As to claim 6, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses  wherein instructing the user equipment to turn off ciphering comprises indicating a NULL encryption (EEAO) algorithm choice to the user equipment (ZHANG “016” Pa. [0133]) [set the value of encryption algorithm 1 to a specific value to disable encryption protection for the DRB] See, Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhang and Caldwell  to protecting data carried on an Un interface between a eNB and a relay node as disclosed by ZHANG “016”, to gain the advantage of  more secure wireless connection.

As to claim 7, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses  wherein instructing the user equipment to turn off ciphering based on the determining comprises turning off ciphering for the at least one radio bearer or part of the at least one radio bearer, while continuing security procedures for other radio bearers without change (ZHANG “016” Pa. [0133]) [Second indication unit 202 is specifically configured to set the value of integrity protection algorithm 2 to a specific value to disable the integrity protection for the data radio bearer (DRB); or set the value of encryption algorithm 1 to a specific value to disable encryption protection for the data radio bearer (DRB), note: “turn off ciphering” is the same as “disable encryption”] See, Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhang and Caldwell  to protecting data carried on an Un interface between a eNB and a relay node as disclosed by ZHANG “016”, to gain the advantage of  more secure wireless connection.
 
As to claim 8, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses  wherein instructing the user equipment to turn off ciphering comprises instructing the user equipment to turn off packet-data-convergence-protocol ciphering (ZHANG “016” Pa. [0133]) [Second indication unit 202 is specifically configured to set the value of integrity protection algorithm 2 to a specific value to disable the integrity protection for the data radio bearer (DRB); or set the value of encryption algorithm 1 to a specific value to disable encryption protection for the data radio bearer (DRB), note: “turn off ciphering” is the same as “disable encryption”] See, Thus, 

As to claim 9, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses   further comprising exchanging information regarding whether the access point is trustworthy, wherein the exchanged information indicates at least one of an identifier of the access point, an ownership of the access point, a type of access authentication of the access point, and an encryption used by the access point (Caldwell Pa. [0024]) [Authentication is handled by the security gateway (SGW) 171, which is arranged to communicate with an authentication and access authorization (AAA) module 172 as shown in FIG. 1A. Challenges and responses to requests for access by a mobile device] See Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teaching of Zhan to determining alternate wireless networks available to access by the mobile device, ordering the available alternate wireless networks by signal strength, connecting the mobile device to the alternate wireless network with a highest signal strength, measuring a quality of the connected alternate wireless network as disclosed by Caldwell, to gain the advantage of  more wireless connection quality.

As to claims 10-18, claims 10-18 recite the claimed that contain respectively similar 
  
As to claim 29, the combination of Zhang“847”, Caldwell and ZHANG “016” discloses at least one processor; and  -6-at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to determine a radio bearer;  and indicate an encryption algorithm to the determined radio bearer, wherein the indicating comprises instructing the determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio bearers without change (ZHANG “016”, abstract) [An integrity protection algorithm and an encryption algorithm are negotiated for control plane signaling data on an SRB, control plane signaling data carried on an s-DRB, and user plane data carried on a d-DRB. With the respective integrity protection algorithm and encryption algorithm, the data over the Un interface can be protected respectively]


Response to Arguments
Arguments
I. It is argued that:
Claims 1-18 and 29 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Zhang (U.S. Publication No. 20160234847 A1), hereinafter "Zhang '847", in view of Caldwell (US Publication No. 20080004009 A1) in further view of Zhang (US Publication No. 20130236016 A1), hereinafter "Zhang '016". The Office Action took the position that Zhang '847 discloses all of the elements of the claims, with the Applicants respectfully submit that the combination of Zhang '847, Caldwell, and Zhang '016 fails to disclose or suggest all of the elements of the present claims. 
Claim 1, upon which claims 2-9 are dependent, recites a method that includes configuring, by a network node, a user equipment to use an aggregation of radio technologies,Page 8 of 17 where at least one radio bearer is established between the user equipment and the network node and is routed over an access point of an alternate wireless network. The method may include determining whether trustworthy security is provided by the access point of the alternate wireless network, and instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network node. 
Claim 10, upon which claims 11-18 are dependent, recites an apparatus including at least one processor and at least one memory including computer program code. The at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to configure a user equipment to use an aggregation of radio technologies, where at least one radio bearer is established 
Claim 29 recites an apparatus including at least one processor and at least one memory including computer program code. The at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to determine a radio bearer, and to indicate an encryption algorithm to the determined radio bearer, wherein the indicating comprises instructing the determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio bearers without change. 
Certain embodiments of the present invention may reduce a PDCP processing load by utilizing a mode that reduces the performing of ciphering. For example, certain embodiments may utilize a "no-PDCP ciphering" mode. For instance, a no-PDCP ciphering mode can, for example, turn off ciphering / PDCP encryption at the PDCP layer for WLAN communication that is trusted.
As will be discussed below, the cited prior art fails to disclose or suggest all of the elements of the claims, and therefore fails to provide the advantages and features discussed above.
Examiner’s response I: 

II. It is argued that:
a.	Applicants respectfully submit that Zhang '847, Caldwell, and Zhang '016, whether considered individually or combined, fail to disclose or suggest all of the elements of the present claims. For example, the combination of Zhang '847, Caldwell, and Zhang '016 does not disclose or suggest, at least, "determining whether trustworthy security is provided by the access point of the alternate wireless network; and instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one Page 11 of 17 radio bearer between the user equipment and the network node," as recited in claim 1 and the similar limitations recited in claim 10. 
The Office Action acknowledged that Zhang '847 fails to disclose or suggest the determining of whether trustworthy security is provided by the access point of the alternate wireless network, but cited Caldwell as allegedly disclosing this aspect of the claims. However, Applicants submit that Caldwell also fails to disclose or suggest determining whether trustworthy security is provided by the access point of the alternate wireless network. 

Thus, Caldwell merely discloses that the device creates a list of available alternate wireless networks and that secure networks requiring a password might not be listed. However, Caldwell does not disclose or suggest making a determination of whether Page 12 of 17 trustworthy security is provided by the access point of the alternate wireless network. Although Caldwell mentions that networks requiring a password to access are not listed, there is no determination made as to the trustworthiness of the security provided by the access point of the alternate wireless network. Rather, the only determination made by Caldwell, in the relevant potions thereof, is checking the quality of the network based on signal strength. Therefore, contrary to what is asserted in the Office Action, Caldwell does not disclose or suggest determining whether trustworthy security is provided by the access point of the alternate wireless network.
Examiner’s response II.a: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
In this case, Caldwell fairly disclose the claimed limitation determining “whether trustworthy security is provided by the access point of the alternate wireless network (Caldwell Pa. [0030]) [Secure networks (e.g., those networks requiring a password to access)]. Therefore, the Applicant’s arguments are moot.

b.	Furthermore, the combination of Zhang '847, Caldwell, and Zhang '016 does not disclose or suggest instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network node, as recited in the present claims. As outlined above, the Office Action acknowledged that Zhang '847 and Caldwell fail to disclose or suggest instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network node, but cited Zhang '016 as allegedly disclosing this aspect of the claims. However, Applicants submit that Zhang '016 also fails to disclose or suggest instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network node.
Examiner’s response II.b: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
In this case, Caldwell fairly disclose the claimed limitation determining instructing the user equipment to turn off ciphering based on the determining, wherein the ciphering is turned off for the at least one radio bearer between the user equipment and the network (ZHANG “016” Pa. [0133]) [Second indication unit 202 is specifically configured to set the value of integrity protection algorithm 2 to a specific value to disable the integrity protection for the data radio bearer (DRB); or set the value of encryption algorithm 1 to a specific value to disable encryption protection for the data radio bearer (DRB)”. Broadly interpreted turn off ciphering” is the same as “disable encryption”. Therefore, the Applicant’s arguments are moot.

In addition, the combination of Zhang '847, Caldwell, and Zhang '016 does not disclose or suggest, at least, to "indicate an encryption algorithm to the determined radio bearer, wherein the indicating comprises instructing the determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio Page 14 of 17 
bearers without change," as recited in claim 29. The Office Action acknowledged that Zhang '847 and Caldwell fail to disclose indicating an encryption algorithm to the 

However, Zhang '016 does not disclose instructing a determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio bearers without change. For example, Zhang '016 does not disclose any instruction to a determined radio bearer to use an indicated encryption algorithm. Rather, as outlined above, Zhang '016 discloses implementing security protection for the signaling data on the SRB, the signaling data on the s-DRB, and the user data on the d-DRB with the corresponding negotiated integrity protection algorithms and encryption algorithms. Moreover, Zhang '016 does not disclose continuing common security procedures for the other (non-determined) radio bearers without change. As such, Applicants submit that Zhang '016 fails to cure the deficiencies in Zhang '847 and Caldwell. 
Page 15 of 17 Therefore, the combination of Zhang '847, Caldwell, and Zhang '016 does not disclose or suggest, at least, to "indicate an encryption algorithm to the determined radio bearer, wherein the indicating comprises instructing the determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio bearers without change," as recited in claim 29. Applicants respectfully request that the rejection of claim 29 be withdrawn. 
Examiner’s response II.c: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
In this case, Caldwell fairly disclose the claimed limitation determine a radio bearer;  and indicate an encryption algorithm to the determined radio bearer, wherein the indicating comprises instructing the determined radio bearer to use the indicated encryption algorithm, while continuing common security procedures for other radio bearers without change (ZHANG “016”, abstract) [An integrity protection algorithm and an encryption algorithm are negotiated for control plane signaling data on an SRB, control plane signaling data carried on an s-DRB, and user plane data carried on a d-DRB. With the respective integrity protection algorithm and encryption algorithm, the data over the Un interface can be protected respectively]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491